Citation Nr: 0819828	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected left foot plantar fasciitis with causalgia 
posterior tibial nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was originally scheduled for a Travel Board 
hearing in August 2006.  In July 2006, he submitted a 
statement indicting that he was unable to attend the hearing.  
He crossed out a statement which indicated he desired to be 
rescheduled for another hearing.  In September 2006, he did 
not attend a scheduled Travel Board hearing.  The Board finds 
the veteran has dropped his request to attend a hearing 
conducted by a Veteran's Law Judge.  

The issue on appeal was originally before the Board in July 
2007, when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As noted above, the issue on appeal was previously before the 
Board in July 2007.  At that time, the Board remanded the 
claim due to the fact that the veteran had not had a VA 
examination for compensation and pension purposes since 
November 2003 and, significantly, due to the fact that the 
November 2003 examination report did not include any comments 
on neurological symptomatology associated with the service-
connected foot disability.  The Board specifically directed 
that an examination be conducted to determine the nature of 
orthopedic and neurologic symptomatology associated with the 
foot disability.  A VA examination was conducted in September 
2007.  A review of the examination report reveals that the 
examiner commented on the orthopedic symptomatology 
associated with the foot condition but did not provide any 
comments regarding any neurological symptomatology.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and extent of the 
neurologic symptomatology associated with 
his service-connected left foot plantar 
fasciitis with causalgia, posterior tibial 
nerve.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The case should then be returned 
to the Board, as warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

